EXHIBIT 10.15










SPARTAN STORES, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

















--------------------------------------------------------------------------------




I N D E X

 

 

Page

 

 

 

Article 1

Establishment of the Plan

1

 

 

 

 

1.1     History of the Plan

1

 

1.2     Purpose

1

 

1.3     This Document

1

 

1.4     Status of Plan Under ERISA

1

 

1.5     Compliance with Section 409A

1

 

 

 

Article 2

Definitions

2

 

 

 

Article 3

Participation

5

 

 

 

 

3.1     Eligibility for Participation

5

 

3.2     Termination of Active Participation

5

 

 

 

Article 4

Benefits

6

 

 

 

 

4.1     Eligibility

6

 

4.2     Amount of Benefit

6

 

4.3     Payment

6

 

4.4     Tax Withholding

8

 

 

 

Article 5

Change in Control

8

 

 

 

 

5.1     Eligibility for Benefit

8

 

5.2     Amount of Benefits

10

 

5.3     Payment

10

 

5.4     Funding of Benefits

10

 

 

 

Article 6

Other Termination of Employment and Noncompetition

11

 

 

 

 

6.1     Other Termination of Employer

11

 

6.2     Termination of Employment for Cause

11

 

6.3     Noncompetition

12

 

 

 

Article 7

Administration

13

 

 

 

 

7.1     Plan Administrator

13

 

7.2     Appointment of Administrative Committee

13

 

7.3     Powers of Plan Administrator

13

 

7.4     Standard of Care

14

 

7.5     Claims Procedure

14

 

 

 

Article 8

Miscellaneous

15

 

 

 

 

8.1     Funding of Benefits

15

 

8.2     Spendthrift Provision

15



-i-

--------------------------------------------------------------------------------




 

 

Page

 

 

 

 

8.3     Employment Rights

15

 

8.4     Amendment or Termination

15

 

8.5     Construction

16

 

8.6     Executive Severance Agreement

16

 

8.7     Governing Law

16

 

 

 

Signature

16

 

 

Appendix A

17

 

 

Appendix B

18

















-ii-

--------------------------------------------------------------------------------




SPARTAN STORES, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

____________________________________


Article 1

Establishment of the Plan


                    1.1          History of the Plan

                    Spartan Stores, Inc., a Michigan corporation, established a
retirement benefit plan to be known as the Spartan Stores, Inc. Supplemental
Executive Retirement Plan. The Plan was established effective as of April 1,
1990 and has been periodically amended.

                    1.2          Purpose

                    Employer desires to retain the services of a select group of
executives who contribute to the profitability and success of Employer. Employer
adopted the Plan to provide additional retirement income to the executives who
participate in the Plan.

                    1.3          This Document

                    By this document, Employer is amending and restating the
Plan as of January 1, 2009. The Plan shall be comprised of this Plan document
and the Appendices.

                    1.4          Status of Plan Under ERISA

                    The Plan is intended to be "unfunded" and maintained
"primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees" for purposes of ERISA.
Accordingly, the Plan is not intended to be covered by Parts 2 through 4 of
Subtitle B of Title I of ERISA.

                    1.5          Compliance with Section 409A

                    To the extent the Plan provides deferred compensation under
Section 409A of the Code, the Plan is intended to comply with Section 409A. The
Plan is intended to be interpreted consistent with the requirements of Section
409A of the Code.


--------------------------------------------------------------------------------




Article 2

Definitions

                    The following terms shall have the meanings described in
this Article unless the context clearly indicates another meaning. All
references in the Plan to specific Articles or Sections shall refer to Articles
or Sections of the Plan unless otherwise stated.

                    2.1          Accrued Benefit

                    "Accrued Benefit" has the same meaning as in the Pension
Plan.

                    2.2          Actuarial Equivalent

                    "Actuarial Equivalent" means equality in value of the
aggregate amount of benefits to be received under different forms of payment.
Actuarially Equivalent benefits shall be determined using actuarial assumptions
used for determining actuarially equivalent benefits in the Pension Plan.

                    2.3          Annuity Starting Date

                    "Annuity Starting Date" has the same meaning as in the
Pension Plan.

                    2.4          Associate

                    "Associate" means any common-law employee of Employer. An
individual who is treated by Employer as an independent contractor or
self-employed individual for purposes of income tax withholding by Employer is
not an Associate.

                    2.5          Beneficiary

                    "Beneficiary" has the same meaning as in the Pension Plan.

                    2.6          Calendar Year

                    "Calendar Year" means the period of January 1 through the
following December 31.

                    2.7          Code

                    "Code"          means the Internal Revenue Code of 1986, as
amended.

                    2.8          Death Benefit

                    "Death Benefit" has the same meaning as in the Pension Plan.


-2-

--------------------------------------------------------------------------------




                    2.9          Deferred Vested Benefit

                    "Deferred Vested Benefit" has the same meaning as in the
Pension Plan.

                    2.10          Determination Period

                    "Determination Period" means with respect to an Associate
who has a Separation from Service from the Employer and any Related Employer
between January 1 and March 31, the second Calendar Year preceding the Calendar
Year during which the Separation from Service occurred. If the Associate has a
Separation from Service between April 1 and December 31, the Determination
Period is the preceding Calendar Year.

                    2.11          Disability Retirement Benefit

                    "Disability Retirement Benefit" has the same meaning as in
the Pension Plan.

                    2.12          Early Retirement Benefit

                    "Early Retirement Benefit" has the same meaning as in the
Pension Plan.

                    2.13          Employer

                    "Employer" means Spartan Stores, Inc.

                    2.14          ERISA

                    "ERISA" means the Employee Retirement Income Security Act of
1974, as amended.

                    2.15          Key Associate

                    "Key Associate" means any Associate who at any time during
the Determination Period was:

                    (a)          An officer of the Employer or a Related
Employer whose annual Compensation from the Employer and all Related Employers
is more than $145,000 (as adjusted under Section 416(i)(1) of the Code for
Calendar Years beginning after December 31, 2007);

                    (b)          A person having more than a 5% ownership
interest in the Employer or any Related Employer; or

                    (c)          A person having more than a 1% ownership
interest in the Employer or any Related Employer and whose annual Compensation
from the Employer and all Related Employers is more than $150,000.


-3-

--------------------------------------------------------------------------------




                    The determination of who is a Key Associate shall be made in
accordance with Sections 409A and 416(i)(1) of the Code and the applicable
regulations and guidance.

                    2.16          Normal Retirement Benefit

                    "Normal Retirement Benefit" has the same meaning as in the
Pension Plan.

                    2.17          Participant

                    "Participant" means an Associate or former Associate of
Employer who has met the requirements for participation under Article 3, and who
is or may become eligible to receive a retirement benefit from the Plan.

                    2.18          Pension Plan

                    "Pension Plan" means the Spartan Stores, Inc. Cash Balance
Pension Plan (formerly, the Spartan Stores, Inc. Pension Plan), as currently in
effect and as it may be amended in the future.

                    2.19          Plan

                    "Plan" means the Spartan Stores, Inc. Supplemental Executive
Retirement Plan.

                    2.20          Plan Administrator

                    "Plan Administrator" means the named fiduciary responsible
for the operation and administration of the Plan as provided in Article 7.

                    2.21          Related Employer

                    "Related Employer" means (a) any member of a controlled
group of corporations in which the Employer is a member, as defined in Section
414(b) of the Code; and (b) any other trade or business under common control of
or with the Employer, as defined in Section 414(c) of the Code. An entity shall
be a Related Employer with the Company only with regard to a time period in
which the requirements of this Section are satisfied.

                    2.22          Separation from Service

                    "Separation from Service" means a "separation from service"
under Section 409A of the Code. Generally, this occurs if the Associate is
reasonably anticipated to have a substantial permanent reduction in the bona
fide level of services provided to the Employer and all Related Employers
(whether provided as an employee or an independent contractor). The reduction
shall be "substantial" only if the reduced bona fide level of services is less
than 50% of the average bona fide level of services provided by the Associate to
the Employer and all Related Employers during the immediately preceding 36
months (or the Participant's entire period of service, if less than 36 months).


-4-

--------------------------------------------------------------------------------




                    2.23          Single Life Annuity

                    "Single Life Annuity" has the same meaning as in the Pension
Plan.

                    2.24          Spouse

                    "Spouse" has the same meaning as in the Pension Plan.

                    2.25          Statutory Limits

                    "Statutory Limits" mean any limits imposed by the Code on
benefits under the Pension Plan. This includes, but is not limited to, the
limits imposed by Sections 401(a)(17) and 415 of the Code.


Article 3

Participation

                    3.1          Eligibility for Participation

                    The Plan Administrator may periodically designate, in
writing, Associates to participate in the Plan. It is intended that
participation be limited to Associates who are participants in the Pension Plan
and who will qualify as members of a "select group of management or other highly
compensated employees" under Title I of ERISA. An Associate shall begin to
participate in the Plan upon the date designated by the Plan Administrator.

                    Upon becoming eligible to participate, each Associate shall
complete and submit to Employer the application for participation form attached
to the Plan as Appendix A.

                    3.2          Termination of Active Participation

                    The Plan Administrator may remove an Associate from further
active participation in the Plan. If this occurs, the Associate shall not earn
any additional benefits under the Plan. The amount of the Associate's benefits,
if any, under the Plan shall be determined as of the date he ceases active
participation. The Associate's benefits shall be paid only if he satisfies the
other requirements of the Plan.





-5-

--------------------------------------------------------------------------------




Article 4

Benefits

                    4.1          Eligibility

                    A Participant shall be eligible for a benefit under the Plan
if he incurs a Separation from Service with Employer and is eligible to receive
one of the following types of benefits from the Pension Plan: Normal Retirement
Benefit, Early Retirement Benefit, Disability Retirement Benefit or Deferred
Vested Benefit. Similarly, the Spouse or Beneficiary of a Participant shall be
eligible for a benefit under the Plan if the Participant dies before his Annuity
Starting Date under the Pension Plan and his Spouse or Beneficiary is eligible
for a Death Benefit under the Pension Plan.

                    4.2          Amount of Benefit

                    Except as otherwise provided in an Appendix, the benefits
payable to an eligible Participant or Spouse or Beneficiary shall be equal to
the amount, if any, by which (a) exceeds (b):

                    (a)          The Accrued Benefit that would have been
payable to the Participant or Spouse or Beneficiary under the Pension Plan, but
for the operation of the Statutory Limits.

                    (b)          The Accrued Benefit payable to the Participant
or Spouse or Beneficiary from the Pension Plan.

For this purpose, the Participant's Accrued Benefit shall be calculated in
accordance with the Pension Plan as in effect on the date the Participant incurs
a Separation from Service.

                    The Participant's Accrued Benefit shall be converted to a
lump sum amount for purposes of Section 4.3, in accordance with the Actuarial
Equivalent principles set forth in the Pension Plan.

                    4.3          Payment

                    (a)          Benefit Payment to Participant A Participant
may elect to receive his benefit in one of the following forms:

                    (1)          Single Lump Sum Payment A lump sum distribution
of the Participant's benefit under the Plan.

                    (2)          Five Annual Installment Payments Five annual
installment payments of the Participant's benefit under the Plan. If a
Participant dies before receiving all of the installments, the remaining
installments shall be paid to his Beneficiary. After the first annual
installment, each subsequent



-6-

--------------------------------------------------------------------------------


installment shall be increased annually for interest. For this purpose, the
interest rate shall equal the yield on five-year Treasury notes on the date the
first annual installment is paid.

                    (3)          Ten Annual Installment Payments Ten annual
installment payments of the Participant's benefit under the Plan. If a
Participant dies before receiving all of the installments, the remaining
installments shall be paid to his Beneficiary. After the first annual
installment, each subsequent installment shall be increased annually for
interest. For this purpose, the interest rate shall equal the yield on ten-year
Treasury notes on the date the first annual installment is paid.

                    Each Participant must make an irrevocable election regarding
the form in which his benefit shall be paid. An irrevocable election must be
made within 30 days of becoming a Participant. An irrevocable election must be
made by completing an Employer-provided distribution election form and returning
the form to Employer.

                    Benefits shall be paid to the Participant as of the first
day of the month following the month during which the Participant has a
Separation from Service with Employer. In no event, however, will any
distribution be made to a Key Associate as a result of a Separation From Service
earlier than the six-month anniversary of the date of the Participant's
Separation from Service, unless the Participant dies prior to the end of the
six-month period.

                    For purposes of paragraphs (2) and (3) above, the
Participant's Beneficiary shall be designated in accordance with the rules in
the Pension Plan and shall be the same individual the Participant has designated
as his Beneficiary under the Pension Plan unless the Participant completes a
separate Employer-provided Beneficiary designation form with respect to the
distribution of this Plan's benefit and returns it to Employer. The Participant
may change his Beneficiary designation at any time prior to death by completing
a new Beneficiary designation form and filing it with Employer.

                    (b)          Benefit Payment to Spouse or Beneficiary If the
Participant dies before his benefit begins to be paid under the Plan, his Spouse
or Beneficiary may be eligible for a Death Benefit under this Plan. The Death
Benefit under this Plan shall be paid in the form of a single lump sum payment
(which shall be the Actuarial Equivalent of a Single Life Annuity) and shall be
made as of the first day of the month following the month of the Participant's
death. The Beneficiary of the Death Benefit shall be the same individual the
Participant has designated as his Beneficiary under the Pension Plan unless the
Participant completes a separate Employer-provided Beneficiary designation form
with respect to the distribution of this Plan's Death Benefit and returns it to
Employer. The Participant may change his Beneficiary designation at any time
prior to death by completing a new Beneficiary designation form and filing it
with Employer.


-7-

--------------------------------------------------------------------------------




                    4.4          Tax Withholding

                    Benefit payments from the Plan shall be subject to all
applicable tax withholdings.


Article 5

Change in Control

                    5.1          Eligibility for Benefit

                    A Participant shall have a nonforfeitable, fully vested
right to the benefit the Participant shall have earned under the Plan from and
after the date Employer has a change in control. For purposes of this Article,
the term "change in control" means:

                    (a)          The acquisition by any individual, entity, or
group (a "Person"), including any "person" within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act, of 20% or more of either (i) the then
outstanding shares of common stock of Employer (the "Outstanding Employer Common
Stock") or (ii) the combined voting power of the then outstanding securities of
Employer entitled to vote generally in the election of directors (the
"Outstanding Employer Voting Securities"); provided, however, that the following
acquisitions shall not constitute a change in control: (A) any acquisition by
Employer, (B) any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by Employer or any corporation controlled by Employer,
(C) any acquisition by any corporation pursuant to a reorganization, merger, or
consolidation involving Employer, if, immediately after such reorganization,
merger, or consolidation, each of the conditions described in (i), (ii), and
(iii) of subsection (c) shall be satisfied, or (D) with respect to an individual
Participant, any acquisition by the Participant or any group of persons
including the Participant; and provided further that, for purposes of (A), if
any Person (other than Employer or any employee benefit plan (or related trust)
sponsored or maintained by Employer or any corporation controlled by Employer)
shall become the beneficial owner of 20% or more of the Outstanding Employer
Common Stock or 20% or more of the Outstanding Employer Voting Securities by
reason of an acquisition by Employer and such Person shall, after such
acquisition by Employer, become the beneficial owner of any additional shares of
the Outstanding Employer Common Stock or any additional Outstanding Employer
Voting Securities, such additional beneficial ownership shall constitute a
change in control;

                    (b)          Individuals who, as of April 1, 1998,
constitute the Board (the "Incumbent Board") cease for any reason to constitute
at least a majority of such Board; provided, however, that any individual who
becomes a director of Employer subsequent to April 1, 1998 whose election, or
nomination for election by Employer's shareholders, was approved by the vote of
at least two-thirds of the directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of




-8-

--------------------------------------------------------------------------------


Employer in which such person is named as a nominee for director, without
objection to such nomination) shall be deemed to have been a member of the
Incumbent Board; and provided further, that no individual who was initially
elected as a director of Employer as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act, or any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board, shall be deemed to have been a member of the Incumbent Board;

                    (c)          The effective time and consummation of a
reorganization, merger, or consolidation appointed by the shareholders of
Employer unless, in any such case, immediately after such reorganization,
merger, or consolidation, (i) more than 50% of the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger, or
consolidation and more than 50% of the combined voting power of the then
outstanding securities of such corporation entitled to vote generally in the
election of directors is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals or entities who were the beneficial
owners, respectively, of the Outstanding Employer Common Stock and the
Outstanding Employer Voting Securities immediately prior to such reorganization,
merger, or consolidation and in substantially the same proportions relative to
each other as their ownership, immediately prior to such reorganization, merger,
or consolidation, of the Outstanding Employer Common Stock and the Outstanding
Employer Voting Securities, as the case may be, (ii) no Person (other than: (A)
Employer, any employee benefit plan (or related trust) sponsored or maintained
by Employer or the corporation resulting from such reorganization, merger, or
consolidation (or any corporation controlled by Employer), or (B) any Person
which beneficially owned, immediately prior to such reorganization, merger, or
consolidation, directly or indirectly, 20% or more of the Outstanding Employer
Common Stock or the Outstanding Employer Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 20% or more of the then outstanding
shares of common stock of such corporation or 20% or more of the combined voting
power of the then outstanding securities of such corporation entitled to vote
generally in the election of directors, and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger, or consolidation were members of the Incumbent Board at
the time of the execution of the initial agreement or action of the Board
providing for such reorganization, merger, or consolidation; or [Amended
February 2010]

                    (d)          The effective time and consummation of (i) a
plan of complete liquidation or dissolution of Employer, as approved by the
shareholders of Employer or (ii) the sale or other disposition of all or
substantially all of the assets of Employer as approved by the shareholders of
Employer other than to a corporation with respect to which, immediately after
such sale or other disposition, (A) more than 50% of the then outstanding shares
of common stock thereof and more than 50% of the combined voting power of the
then outstanding securities thereof entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Employer Common Stock and the
Outstanding Employer Voting Securities


-9-

--------------------------------------------------------------------------------


immediately prior to such sale or other disposition and in substantially the
same proportions relative to each other as their ownership, immediately prior to
such sale or other disposition, of the Outstanding Employer Common Stock and the
Outstanding Employer Voting Securities, as the case may be, (B) no Person (other
than Employer, any employee benefit plan (or related trust) sponsored or
maintained by Employer or such corporation (or any corporation controlled by
Employer), or any Person which beneficially owned, immediately prior to such
sale or other disposition, directly or indirectly, 20% or more of the
Outstanding Employer Common Stock or the Outstanding Employer Voting Securities
as the case may be) beneficially owns, directly or indirectly, 20% or more of
the then outstanding shares of Common stock thereof or 20% or more of the
combined voting power of the then outstanding securities thereof entitled to
vote generally in the election of directors and (C) at least a majority of the
members of the board of directors thereof were members of the Incumbent Board at
the time of the execution of the initial agreement or action of the Board
providing for such sale or other disposition. [Amended February 2010]

                    5.2          Amount of Benefits

                    A Participant's benefit shall be the amount determined under
Section 4.2, subject to Section 5.1, as of the date of the Participant's
Severance from Service. In addition, if the Participant is not fully vested in
his Accrued Benefit under the Pension Plan upon a change in control, the
Participant's benefit under this Plan shall be determined as if the Participant
vested in his Accrued Benefit under the Pension Plan and shall be increased by
the amount of the Participant's unvested Accrued Benefit as of the date of the
Participant's Severance from Service if the Participant's Severance from Service
is within two years after the date of the change in control. This additional
amount shall also be subject to Section 5.1.

                    5.3          Payment

                    Benefits shall be paid in accordance with Section 4.3.

                    5.4          Funding of Benefits

                    If a change in control occurs, Employer shall establish a
grantor trust of the type referred to as a "rabbi trust" to fully fund all
Participants' vested Plan benefits, the assets of which will be subject to the
claims of creditors of Employer in the event of its insolvency. The benefits
that become payable under the Plan to a Participant or his Beneficiary shall be
paid from the assets of that trust to the extent they are not paid directly by
Employer. The establishment and the funding of the rabbi trust shall also be
subject to the terms and conditions of each Participant's executive severance
agreement. [Amended February 2010]





-10-

--------------------------------------------------------------------------------




Article 6

Other Termination of Employment and Noncompetition

                    6.1          Other Termination of Employment

                    Notwithstanding any other provisions of the Plan, no
benefits shall be payable to the Participant or his Spouse or Beneficiary under
the Plan in either of the following situations:

                    (a)          If the Participant has a Separation from
Service before becoming entitled to benefits under the Plan; or

                    (b)          If the Participant's employment with Employer
is terminated by Employer for cause, as defined in Section 6.2.

                    6.2          Termination of Employment for Cause

                    (a)          For purposes of Section 6.1, a Participant is
terminated for "cause" if his employment is terminated for any of the reasons
set forth in this Section.

                    (1)          General Definition of Cause Except after a
change in control (see paragraph (2) below), a Participant is terminated for
"cause" if his employment is terminated for any of the following reasons:

                    (A)          Gross negligence, fraud, dishonesty or willful
violation of any law or significant Employer policy, committed in connection
with his employment and resulting in a material adverse effect on Employer; or

                    (B)          Failure to substantially perform (for reasons
other than disability) the duties reasonably assigned to him in a manner
consistent with prior practice.

                    (2)          Definition of Cause After a Change in Control
Notwithstanding paragraph (1) above, after a change in control, a Participant is
terminated for "cause" if his employment is terminated for any of the following
reasons:

                    (A)          The willful and continued failure by the
Participant to substantially perform his duties with Employer (other than any
such failure resulting from Participant's incapacity due to physical or mental
injury or illness, or any such actual or anticipated failure resulting from
Participant's termination for "good reason" (as that term is defined in the
Participant's Executive Severance Agreement with Employer) after a demand for
substantial performance is delivered to the Participant by the Board of
Directors (which demand shall specifically identify the manner



-11-

--------------------------------------------------------------------------------


in which the Board of Directors believes that the Participant has not
substantially performed his duties); or

                    (B)          The willful engaging by the Participant in
gross misconduct materially and demonstrably injurious to Employer.

                    For this purpose, no act or failure to act on the part of
the Participant shall be considered "willful" unless done or omitted to be done
by the Participant not in good faith and without reasonable belief that his
action(s) or omission(s) was in the best interests of Employer. Notwithstanding
the foregoing, the Participant shall not be deemed to have been terminated for
cause unless and until Employer provides Participant with a copy of a resolution
adopted by an affirmative vote of not less than two-thirds of the entire
membership of the Board of Directors at a meeting of the Board of Directors
called and held for the purpose (after reasonable notice to the Participant and
an opportunity for the Participant, with counsel, to be heard before the Board
of Directors), finding that in the good faith opinion of the Board of Directors
the Participant has been guilty of conduct set forth in (1) or (2) above,
setting forth the particulars in detail. A determination for cause by the Board
of Directors shall not be binding upon or entitled to deference by any finder of
fact in the event of a dispute, it being the intent of the parties that such
finder of fact shall make an independent determination of whether the
termination was for "cause" as defined in (1) or (2) above.

                    (b)          The definition of "cause" in this Section is
relevant only for purposes of eligibility for benefits under this Plan, and is
not intended to change the status of a Participant as an "at will" Employee of
Employer.

                    (c)          If Employer determines that a Participant is
ineligible for benefits because the Participant's employment was terminated for
cause and the Participant disputes that determination, the Participant's sole
remedy after exhausting the claims procedure of Section 7.5 shall be
arbitration. The arbitration procedure is attached to the Plan as Appendix B.

                    6.3          Noncompetition

                    Any Participant who has a Separation from Service with
Employer shall not engage in "competition" with Employer within three years
after retirement. For this purpose, a Participant is engaged in "competition" if
he accepts employment, is retained as a consultant or receives any
consideration, financial or otherwise, by or from a competing business (as
determined by Employer's Board of Directors).

                    If a Participant violates this noncompetition provision, his
benefits under the Plan shall be reduced by the amount of "compensation"
received from the competing business during the three-year noncompetition period
described in the immediately preceding paragraph. For this purpose,
"compensation" includes the total value of any monetary compensation and
nonmonetary compensation, including any amounts deferred during the three-year

-12-

--------------------------------------------------------------------------------


noncompetition period. If the Participant is self-employed, "compensation" means
gross income before expenses.

                    Employer shall have the right to obtain sufficient
information regarding compensation from a competing retail business to calculate
the reduction in benefits described in this Section. If the Participant fails to
provide timely or complete information, benefit payments shall cease until such
information is provided.

                    However, after a change in control, as described in Section
5.1, this Section shall not apply.


Article 7

Administration

                    7.1          Plan Administrator

                    Employer shall have the sole responsibility for the
administration of the Plan and is designated as named fiduciary and Plan
Administrator.

                    7.2          Appointment of Administrative Committee

                    Employer may delegate all or a portion of its duties as Plan
Administrator to an Administrative Committee. The members of the administrative
committee shall be selected by Employer. If an administrative committee is
appointed, it shall have the power and duties of the Plan Administrator which
are described in this Article and which are delegated to the administrative
committee.

                    7.3          Powers of Plan Administrator

                    The Plan Administrator shall have all discretionary powers
necessary to administer, and satisfy its obligations under the Plan, including,
but not limited to, the following:

                    (a)          Maintain records pertaining to the Plan.

                    (b)          Interpret the terms and provisions of the Plan.

                    (c)          Establish procedures by which Participants may
apply for pension benefits under the Plan and appeal a denial of pension
benefits.

                    (d)          Determine the rights under the Plan of any
Participant applying for or receiving pension benefits.


-13-

--------------------------------------------------------------------------------




                    (e)          Administer the claims procedure provided in
this Article.

                    (f)          Perform all acts necessary to meet the
reporting and disclosure obligations imposed by Sections 101 through 111 of
ERISA.

                    (g)          Delegate specific responsibilities for the
operation and administration of the Plan to such employees or agents as it deems
advisable and necessary.

                    7.4          Standard of Care

                    The Plan Administrator shall administer the Plan solely in
the interest of Participants and for the exclusive purposes of providing pension
benefits to such Participants and their beneficiaries. The Plan Administrator
shall administer the Plan with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person, acting in a like capacity
and familiar with such matters, would use in the conduct of an enterprise of a
like character and with like aims.

                    The Plan Administrator shall not be liable for any act or
omission relating to its duties under the Plan, unless the act or omission
violates the standard of care described in this Section.

                    7.5          Claims Procedure

                    Any Participant whose application for benefits under the
Plan has been denied, in whole or in part, shall be given written notice of the
denial of benefits by the Plan Administrator. The notice shall be in easily
understood language and shall indicate the reasons for denial and the specific
provisions of the Plan on which the denial is based. The notice shall explain
that the Participant may request a review of the denial and the procedure for
requesting review. The notice shall describe any additional information
necessary to perfect the Participant's claim and explain why such information is
necessary.

                    A Participant may make a written request to the Plan
Administrator for a review of any denial of benefits under this Plan. The
request for review must be in writing and must be made within 90 days after the
mailing date of the notice of denial. The request shall refer to the provisions
of the Plan on which it is based and shall set forth the facts relied upon as
justifying a reversal or modification of the determination being appealed.

                    A Participant who requests a review of a denial of benefits
in accordance with this claims procedure may examine pertinent documents and
submit pertinent issues and comments in writing. A Participant may have a duly
authorized representative act on his behalf in exercising his right to request a
review and any other rights granted by this claims procedure. The Plan
Administrator shall provide a review of the decision denying the claim for
benefit within 60 days after receiving the written request for review.


-14-

--------------------------------------------------------------------------------




                    However, after a change in control as described in Section
5.1, the dispute resolution procedure set forth in Schedule 11(c) of the
Participant's Executive Severance Agreement with Employer shall be substituted
for the claims procedure set forth in this Section and in Appendix B. Further,
in the event of a dispute between the Participant and Employer and/or the Plan
Administrator after a change in control as described in Section 5.1, the
determinations of Employer and/or the Plan Administrator shall not be entitled
to deference, it being the intent of the parties that there shall be independent
determinations of any disputed fact or issue through the dispute resolution
procedure.


Article 8

Miscellaneous

                    8.1          Funding of Benefits

                    The Plan shall be unfunded, except as provided in Section
5.4. Although Employer may make corporate investments to fund its potential
liability under the Plan, all benefits shall be paid directly by Employer from
its general assets to Participants who qualify for benefits. Employer's
obligation to pay benefits under the Plan shall be unsecured.

                    8.2          Spendthrift Provision

                    No benefit or interest under the Plan is subject to
assignment or alienation, whether voluntary or involuntary. Any assignment or
alienation of benefits shall be void.

                    8.3          Employment Rights

                    The existence of the Plan shall not grant a Participant any
legal right to continue as an Associate nor affect the right of Employer to
discharge a Participant.

                    8.4          Amendment or Termination

                    Employer shall have the right to amend or terminate the Plan
at any time by action of its Board of Directors. However, no amendment or
termination shall reduce a Participant's benefits to an amount less than the
benefit to which the Participant would be entitled under the Plan if he had a
Separation from Service as of the date of the amendment or termination. The
effect of Employer's amendment or termination of the Plan on a Participant's
benefit, as set forth in the immediately preceding sentence, is subject to
Section 5.1 (which requires a Participant's benefits to be nonforfeitable and
fully vested upon a change in control) and the terms of any applicable
employment agreement between Employer and a Participant.

                    In addition, the Employer may pay the Participant the full
value of the Participant's benefit at any time after the Plan is terminated if
the payment is permitted by Section 409A of the Code.



-15-

--------------------------------------------------------------------------------




                    8.5          Construction

                    Words used in the masculine shall apply to the feminine
where applicable; and wherever the context of the Plan dictates, the plural
shall be read as the singular and the singular as the plural.

                    8.6          Executive Severance Agreement

                    Each Participant shall enter into an Executive Severance
Agreement with Employer. It is intended that the terms of the Plan with respect
to a Participant be interpreted in a manner consistent with that Participant's
Executive Severance Agreement. Thus, with respect to a Participant, in the event
of a conflict between the terms of the Plan and the terms of the Participant's
Executive Severance Agreement, the terms of the Executive Severance Agreement
shall control to the extent the terms of the Executive Severance Agreement are
consistent with Code Section 409A.

                    8.7          Governing Law

                    To the extent that Michigan law is not preempted by ERISA,
the provisions of the Plan shall be governed by the laws of the state of
Michigan.











-16-

--------------------------------------------------------------------------------




Appendix A

SPARTAN STORES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Application for Participation

                    I am a corporate officer of Spartan Stores, Inc. ("Spartan
Stores"). I have been offered the opportunity to participate in the Spartan
Stores, Inc. Supplemental Executive Retirement Plan (the "Plan").

                    By signing this application, I accept the opportunity to
participate in the Plan and agree to the following:

                    1.          I agree that my benefits are governed by the
terms and conditions of the Plan.

                    2.          If a grantor trust is used to fund my benefits
under the Plan, I agree the existence of the grantor trust does not change my
status as an unsecured creditor of Spartan Stores with regard to my benefits
under the Plan. I waive any statutory or other right, if any, to have a priority
claim to my benefits under the Plan.

                    3.          I understand that I will forfeit all benefits
under the Plan if my employment is terminated for "cause." I understand that
this provision only relates to my eligibility for benefits under the Plan and
does not change my status as an "at will" associate of Spartan Stores. Also, if
I dispute whether Spartan Stores terminated my employment for cause, I agree to
resolve any such dispute by arbitration under the procedures described in
Appendix B attached to the Plan.



Dated:____________________

 

 

--------------------------------------------------------------------------------

 

 

Name of Participant








-17-

--------------------------------------------------------------------------------




Appendix B

SPARTAN STORES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Arbitration Procedure

                    1.   Before taking recourse to arbitration, the Participant
must exhaust the Claims Procedure in Section 7.5.

                    2.   Notice of intent to arbitrate a claim must be made, in
writing, within 90 days after the mailing date of the Plan Administrator's
decision under Section 6.4 denying the claim for benefit.

                    3.   The arbitrator will be selected by the mutual agreement
of the Participant and the Plan Administrator. If the arbitrator is not selected
by other means, then the arbitrator will be selected from a panel of experienced
labor and employment arbitrators supplied by the American Arbitration
Association (AAA), utilizing AAA procedures regarding selection of the
arbitrator.

                    4.   The arbitrator will decide the time and place of a
hearing, which will be conducted according to AAA Rules. At the arbitration
hearing, the Participant will have the opportunity to rebut the evidence
presented by the Plan Administrator and the Participant may present witnesses
and evidence to support his case.

                    5.   The arbitrator will decide, in writing, whether the
Participant was terminated for cause as provided in Section 6.2. The arbitrator
shall have no authority to change, add to, or delete any of the provisions of
the Plan.

                    6.   The Participant and the Plan Administrator shall each
pay up to one-half of the arbitrator's fees and expenses, except that the
Participant's total payment shall not exceed $250. If the arbitrator decides in
favor of the Participant, the Participant's payment shall be waived.

                    7.   The Participant and the Plan Administrator will each be
responsible for their own costs, including attorney's fees. If either party
decides to be represented by an attorney, that party will notify the other at
least 30 days before the arbitration hearing.

                    8.   This review procedure, including an appeal to
arbitration and the decision of the arbitrator, is the Participant's exclusive
remedy, is final and binding on all parties, and is fully enforceable in court.






-18-

--------------------------------------------------------------------------------